IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0001-07


THE STATE OF TEXAS

v.


JAMES CROOK, Appellee






ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE EIGHTH COURT OF APPEALS

EL PASO  COUNTY



	Cochran, J., filed a dissenting opinion in which, Womack, J., joined.



O P I N I O N


	Time runs; money is paid.  A term of imprisonment runs for a period of time; a fine
is paid, either immediately or over a period of time.  One term of imprisonment may run
concurrently with another term of imprisonment.  One fine cannot "run" concurrently with
another fine.  At least not until today.  Before today, all fines could be paid at the same time,
i.e. concurrently, but each fine had to be paid.
	Never before has a $200 fine for speeding "run" with a $100 fine for simultaneously
failing to wear a seat belt.  One has never before paid the fine for the single most expensive
traffic ticket violation and let all the others ride free.  But a new day has dawned.   Traffic-ticket scofflaws may rejoice.
	I respectfully dissent.

Filed:	February 6, 2008
Publish